Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 14 December 1783
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


          Gentlemen
            London December 14. 1783
          I have received your Letter of the Second of December and am extreamly Sorry to learn, that a Number of Mr Morris’s Bills have been protested.
          You did very prudently in writing immediately to Mr Franklin, to enquire if Mr Grand could afford you, any Assistance. I hope you have received a favourable Answer.
          I am waiting for Answers from Mr Franklin to Letters written to him, to determine whether I am to return to Paris or the Hague. But I dont know that I could be of any Service to you, if I were in Holland.
          With much Esteem &c
        